Title: From Abigail Smith Adams to François Adriaan Van der Kemp, 26 May 1815
From: Adams, Abigail Smith
To: Van der Kemp, François Adriaan




Dear Sir
Quincy 26 May 1815


In the absence of your good Lady and daughter, whom I congratulate upon their excursion, I thought it a debt of Friendship to address a few lines to you by way of amusement, and in the first place I must exhort you to cultivate a cheerfullness of mind, which doeth good like a medicine. surely You are too much of a Phylosopher and a christian, to let the "Rubs and Stings of outrageous fortune" deprive you of that Serenity of mind which retrospect of a Life pure and unblameable before God and Man affords you—was it not for the enjoyment of civil and Religious Liberty that you resignd your establishments and quitted your Native Land, to become an inhabitent of this Still freer Country? and are you not daily doing good as you have opportunity. If a field is not opend to you for the improvement of your ten talents; the use of the five alloted to you more will not be required of you than is given, why then my good Sir do you So often Suffer the glooms of imagination to take Such fast hold of you? the facitious Pindar upon some occasion wrote thus

Care to our Coffin adds a nail, no doubt
And every grin So merry draws one out
I own I like to laugh and hate to Sigh
and think that visibility was given
For human happiness; by gracious heaven
And that we came not into Life to Cry;
“enjoy, be lively, innocent adore
And know that hea’n hath not one Angle more,
In concequence of groaning nuns and friars"
This is agreable to that admonition in the Scriptures which bids us rejoice always again I say rejoice—yet there are Seasons in human Life when we are calld upon to mourn as well as rejoice. such has been my portion, and my call—over the grave of my dear and only Sister, the Mother of mr Shaw whom you well know. Suddenly taken out of Life, tho always of a delicate frame constitution and feeble Frame. no sickness had recently assaild her, but wakeing from Sleep—a Sudden oppression upon her lungs Seizd upon her, with the Chill of death, and her pure Spirit without a Struggle assended to her Maker,—to me dear sir the Shock was great indeed, but her Life and character were Such as will be held in durable remembrance and upon her Tomb Stone might be engraved the Epitaph which Pope rote upon a Ladys—
"under neath this stone doth lie
as much virtue as could die
which when alive did vigor give
To as much virtue occurred live
in the words of her disconsolate husband, I have known her many Years, and under many trying circumstances. I think She was as near perfection as human nature could attain to. this Dear Sister it has pleased heaven to take from me, and tho her death is most keenly felt by me, and She was Several years younger, I consider her as more worthy the inheritance She possesses, a fitter being for the Society of the blessed—and that I am permitted a longer Sojourn to fullfill Some duty, to repent of Some omission or commission, to releive Some wants to correct Some errors to Sooth Some anguish; and happy Should I be if in this effort of Friendship I could dispell Some of that Gloom which appears to overshaddow the mind and distress the heart of mr vanderkemp
Thus my Friend may all those dear Friends who have gone before us and we who are Soon to follow rise to a happy life and of immortality in the day of final retribution, thus prays your Friend


A Adams




